Per Curiam:

This is an original attorney discipline proceeding filed by the office of the Disciplinary Administrator against Michael R. McIntosh, of Kansas City, Kansas, an attorney admitted and licensed to practice law in the State of Kansas.
The facts may be summarized as follows:
COUNT I
Respondent arranged for one of his workers compensation clients to be evaluated by Rockhill Orthopaedics, P.C. David Tillema, M.D., performed the evaluation, and a $500 charge was incurred. The bill was not paid despite numerous requests and the passage of two and one-half years prior to the filing of the formal complaint.
COUNT II
Respondent ordered a copy of a November 1989 deposition he attended in California in connection with one of his pending cases. Despite numerous requests by the court reporter taking the deposition, respondent did not pay for the copy. In January 1993, judgment was entered by a California court against respondent in the amount of $719.79.
COUNT III
This count reflects the extensive efforts of the Disciplinary Administrator and an assigned local bar representative to investigate and resolve Counts I and II informally. Respondent, during these *497contacts, never disputed that he owed the bills and made promises to satisfy these debts. Notwithstanding, the two bills were not paid by respondent until shortly before the formal hearing herein.
The panel concluded that respondent had violated Rule 207 (1993 Kan. Ct. R. Annot. 170) in that “he has failed to assist the Disciplinary Administrator and the local bar association in the investigation of the complaints.” As an .aggravating factor, the panel noted that respondent had received two prior informal admonitions. The panel then recommended that censure be imposed and that the court should direct publication of such censure.
No exceptions have been filed to the report of the hearing panel.
Although the panel’s findings would have supported conclusions that MRPC violations had occurred relative to Counts I and II, the panel’s report made no conclusions of law as to those counts.
We accept the panel’s findings, conclusions, and recommended discipline.
It Is Therefore Ordered that Michael R. McIntosh be censured for violation of Rule 207.
It Is Further Ordered that the costs of these proceedings be assessed to respondent and that this order be published in the official Kansas Reports.